EXHIBIT 10.34

OPPENHEIMER HOLDINGS INC.

2014 INCENTIVE PLAN

(Effective February 26, 2014)

ARTICLE I

PURPOSE

The purpose of the Oppenheimer Holdings Inc. 2014 Incentive Plan (Effective
February 26, 2014) (the “Plan”) is to enhance the profitability and value of
Oppenheimer Holdings Inc. (the “Company”) for the benefit of its stockholders by
enabling the Company to offer employees and non-employee directors of the
Company and its Affiliates (as defined below), additional compensation
incentives for high levels of performance and productivity, and align the
interests of such employees and non-employee directors with those of the
stockholders of the Company. The Plan is effective as of the Effective Date (as
defined below), subject to the approval of the Plan by the Company’s Class B
stockholders within 12 months of the Effective Date in accordance with
Section 422 of the Code (as defined below).

From and after the Effective Date, the Plan shall replace and supersede each of
the Prior Plans (as defined below), and no additional awards shall be made under
the Prior Plans, although outstanding awards previously made under the Prior
Plans shall continue to be governed by the terms of the applicable Prior Plan.
Shares that are subject to outstanding awards under the Prior Plans that expire,
are forfeited or otherwise terminate unexercised may be subjected to new Awards
(as defined below) under the Plan as provided in Article IV.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1. “2005 ESP” shall have the meaning set forth in Article XV.

2.2. “2006 Plan” shall have the meaning set forth in Article XV.

2.3. “Acquisition Event” shall mean a merger or consolidation in which the
Company is not the surviving entity, any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person or entity or by a group of persons or entities acting
in concert, or the sale or transfer of all or substantially all of the Company’s
assets.

2.4. “Affiliate” shall mean, other than the Company, (i) any corporation in an
unbroken chain of corporations beginning with the Company which owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain; (ii) any
corporation, trade or business (including, without limitation, a partnership or
limited liability company) which is controlled fifty percent (50%) or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company and/or its Affiliates; or (iii) any other
entity, approved by the Committee as an Affiliate under the Plan, in which the
Company or any of its Affiliates has a material equity interest.

 

1



--------------------------------------------------------------------------------

2.5. “Appreciation Award” shall mean any Award under the Plan of any Stock
Option or Other Stock-Based Award, provided that such Other Stock-Based Award is
based on the appreciation in value of a share of the Common Stock in excess of
an amount equal to at least the Fair Market Value of a share of the Common Stock
on the date such Other Stock-Based Award is granted.

2.6. “Award” shall mean any award of Stock Options, Restricted Stock, Other
Stock-Based Awards or Performance-Based Cash Award granted under the Plan on or
after the Effective Date. All Awards shall be confirmed by, and subject to the
terms of, a written agreement executed by the Company and the Participant or, in
the discretion of the Committee, a grant letter from the Company.

2.7. “Board” shall mean the Board of Directors of the Company.

2.8. “Cause” shall mean, with respect to a Participant’s Termination (unless
otherwise defined in the applicable Award agreement or other written agreement
approved by the Committee), any of the following: (i) willful malfeasance,
willful misconduct or gross negligence by the Participant in connection with his
or her duties, (ii) continuing refusal by a Participant to perform his or her
duties under any lawful direction of his or her supervisor or the Board after
notice of any such refusal to perform such duties or direction was given to such
Participant, (iii) any willful and material breach of fiduciary duty owing to
the Company or its Affiliates by the Participant, (iv) the Participant’s
conviction of a felony or any other crime resulting in pecuniary loss to the
Company or its Affiliates (including, but not limited to, theft, embezzlement or
fraud) or involving moral turpitude, or (v) the Participant’s on-duty
intoxication or confirmed positive illegal drug test result.

2.9. “Change in Control” shall have the meaning set forth in Article XI.

2.10. “Change in Control Price” shall have the meaning set forth in Article XI.

2.11. “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.12. “Committee” shall mean (a) with respect to the application of the Plan to
Eligible Employees and consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more non-employee directors, each of whom is intended to be
(i) to the extent required by Rule 16b-3, a “non-employee director” as defined
in Rule 16b-3; (ii) to the extent required by Section 162(m) of the Code, an
“outside director” as defined under Section 162(m) of the Code; and (iii) as
applicable, an “independent director” as defined under the NYSE Listed Company
Manual Rule 303A.02 or other applicable stock exchange rules; and (b) with
respect to the application of the Plan to Non-Employee Directors, the Board.
Notwithstanding the foregoing, if and to the extent that no Committee exists
that has the authority to administer the Plan, the functions of the Committee
shall be exercised by the Board. If for any reason the appointed Committee does
not meet the requirements of Rule 16b-3 or Section 162(m) of the Code, such
noncompliance shall not affect the validity of the awards, grants,
interpretations or other actions of the Committee.

2.13. “Common Stock” shall mean, subject to Article IV hereof, the Class A
non-voting common stock, $0.001 par value per share, of the Company.

2.14. “Company” shall mean Oppenheimer Holdings Inc. and any successors and
assigns.

2.15. “Disability” shall mean, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for an Award that

 

2



--------------------------------------------------------------------------------

provides for payment or settlement triggered upon a Disability and that
constitutes a Section 409A Covered Award, the foregoing definition shall apply
for purposes of vesting of such Award, provided that for purposes of payment or
settlement of such Award, such Award shall not be paid (or otherwise settled)
until the earliest of: (A) the Participant’s “disability” within the meaning of
Section 409A(a)(2)(C)(i) or (ii) of the Code, (B) the Participant’s “separation
from service” within the meaning of Section 409A of the Code and (C) the date
such Award would otherwise be settled pursuant to the terms of the Award
agreement.

2.16. “Effective Date” shall have the meaning set forth in Article XV.

2.17. “Eligible Employees” shall mean each employee of the Company and its
Affiliates who is eligible pursuant to Article V to be granted Awards under the
Plan. Notwithstanding the foregoing, with respect to the grant of Incentive
Stock Options, Eligible Employees shall mean each employee of the Company and
its Subsidiaries who is eligible pursuant to Article V to be granted Incentive
Stock Options under the Plan.

2.18. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and all rules and regulations promulgated thereunder. Any reference to any
section of the Exchange Act shall also be a reference to any successor
provision.

2.19. “Exercisable Awards” shall mean any Award under the Plan of any Stock
Option and any Other Stock Based Award that provides for a Participant-elected
exercise.

2.20. “Fair Market Value” for purposes of the Plan, unless otherwise required by
any applicable provision of the Code or any regulations issued thereunder, shall
mean, as of any date, (a) the closing price per share of the Common Stock on the
applicable date, (i) as reported by the principal national securities exchange
in the United States on which it is then traded, or (ii) if not traded on any
such national securities exchange, as quoted on an automated quotation system
sponsored by the Financial Industry Regulatory Authority, or (b) if the Common
Stock shall not have been reported or quoted on such date, on the first day
prior thereto on which the Common Stock was reported or quoted. Notwithstanding
the foregoing, to the extent consistent with the requirements of Section 422 or
409A of the Code, as applicable, the Committee may modify the definition of Fair
Market Value to reflect any changes in the trading practices of any exchange on
which the Common Stock is listed or traded. For purposes of the grant of any
Award, the applicable date shall be the date as of which the Award is granted;
provided that such date shall in no event be prior to the date the Committee
makes the determination to grant the Award. For purposes of the exercise of any
Award, the applicable date shall be the date a notice of exercise is received by
the Committee or, if not a day on which the applicable market is open, the next
day that it is open. Notwithstanding the foregoing, if the Committee determines
that such closing price does not properly reflect the fair market value of a
share of the Common Stock, the Fair Market Value shall be determined by the
Committee using such method as it deems reasonable and consistent with the
applicable requirements of the Code and the regulations issued thereunder,
including without limitation the requirements of Section 422 or 409A of the
Code, as applicable. If the Common Stock is not traded, listed or otherwise
reported or quoted, then Fair Market Value means the fair market value of a
share of the Common Stock as determined by the Committee in good faith in
whatever manner it considers appropriate taking into account the requirements of
Section 409A or Section 422 of the Code, as applicable.

2.21. “Incentive Stock Option” shall mean any Stock Option awarded to an
Eligible Employee under the Plan intended to be and designated as an “Incentive
Stock Option” within the meaning of Section 422 of the Code.

2.22. “Individual Target Award” shall have the meaning set forth in Section 9.1.

 

3



--------------------------------------------------------------------------------

2.23. “Non-Employee Director” shall mean a director of the Company or any of its
Affiliates who is not an active employee of the Company or an Affiliate.

2.24. “Non-Qualified Stock Option” shall mean any Stock Option awarded under the
Plan that is not an Incentive Stock Option.

2.25. “Other Stock-Based Award” shall mean an Award under Article VIII of the
Plan that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, an Award valued
by reference to an Affiliate.

2.26. “Participant” shall mean an Eligible Employee or Non-Employee Director to
whom an Award has been made pursuant to the Plan.

2.27. “Performance-Based Cash Award” shall mean a cash Award under Article IX
that is payable or otherwise based on the attainment of certain pre-established
Performance Goals during a Performance Period.

2.28. “Performance Goal” shall mean the performance goals described on
Exhibit A. Notwithstanding anything herein to the contrary, the Committee may
establish the same or different Performance Goals for any one or more types of
Awards granted under the Plan (whether granted alone, in addition to or in
tandem with other Awards).

2.29. “Performance Period” shall mean each fiscal year of the Company or such
other period (as specified by the Committee) over which the attainment of
Performance Goals is measured.

2.30. “Performance Share” shall mean an Other Stock-Based Award of the right to
receive a number of shares of Common Stock or cash of an equivalent value at the
end of a specified Performance Period.

2.31. “Performance Unit” shall mean an Other Stock-Based Award of the right to
receive a fixed dollar amount, payable in cash or Common Stock or a combination
of both, at the end of a specified Performance Period.

2.32. “Person” shall mean any individual, entity (including any employee benefit
plan or any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision).

2.33. “Prior Plans” shall have the meaning set forth in Article XV.

2.34. “Restricted Stock” shall mean an award of Common Stock that is subject to
Article VII.

2.35. “Restriction Period” shall have the meaning set forth in Section 7.1.

2.36. “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange
Act.

2.37. “Section 162(m) of the Code” shall mean the exception for
performance-based compensation under Section 162(m) of the Code and any Treasury
regulations thereunder.

2.38. “Section 409A of the Code” shall mean the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable Treasury
regulations thereunder.

 

4



--------------------------------------------------------------------------------

2.39. “Securities Act” shall mean the Securities Act of 1933, as amended, and
all rules and regulations promulgated thereunder. Any reference to any section
of the Securities Act shall also be a reference to any successor provision.

2.40. “Stock Option” or “Option” shall mean any Option to purchase shares of
Common Stock granted to Eligible Employees or Non-Employee Directors pursuant to
Article VI.

2.41. “Subsidiary” shall mean any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.

2.42. “Ten Percent Stockholder” shall mean a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or its Subsidiaries.

2.43. “Termination” shall mean a Termination of Directorship or Termination of
Employment, as applicable.

2.44. “Termination of Directorship” shall mean, subject to the next sentence,
with respect to a Non-Employee Director, that the Non-Employee Director is no
longer serving as a director of the Company or an Affiliate. In the event that a
Non-Employee Director becomes an Eligible Employee upon the termination of his
or her directorship, unless otherwise determined by the Committee, in its sole
and absolute discretion, no Termination of Directorship shall be deemed to occur
until such time as such Non-Employee Director is no longer an Eligible Employee
or a Non-Employee Director. The Committee may otherwise define Termination of
Directorship in the Award agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Directorship thereafter.

2.45. “Termination of Employment” shall mean, subject to the next sentence:
(a) a termination of service (for reasons other than a military or personal
leave of absence granted by the Company) of a Participant from the Company
and/or its Affiliates; or (b) an entity that is employing a Participant has
ceased to be an Affiliate, unless the Participant thereupon becomes employed by
the Company or another Affiliate. In the event that an Eligible Employee becomes
a consultant or a Non-Employee Director upon the termination of his or her
employment, unless otherwise determined by the Committee, in its sole and
absolute discretion, no Termination of Employment shall be deemed to occur until
such time as such Eligible Employee is no longer an Eligible Employee, a
consultant or a Non-Employee Director. The Committee may otherwise define
Termination of Employment in the Award agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Employment
thereafter.

2.46. “Transfer” or “Transferred” shall mean anticipate, alienate, attach, sell,
assign, pledge, encumber, charge or otherwise transfer.

ARTICLE III

ADMINISTRATION

3.1. The Committee.

The Plan shall be administered and interpreted by the Committee.

 

5



--------------------------------------------------------------------------------

3.2. Awards.

The Committee shall have full authority to grant, pursuant to the terms of the
Plan, Awards to Eligible Employees and Non-Employee Directors. In particular,
the Committee shall have the authority:

(a) to select the Eligible Employees and Non-Employee Directors to whom Awards
may from time to time be granted hereunder;

(b) to determine whether and to what extent Awards, or any combination thereof,
are to be granted hereunder to one or more Eligible Employees and Non-Employee
Directors;

(c) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
share price, any restriction or limitation, any vesting schedule or acceleration
thereof, or any forfeiture restrictions or waiver thereof, regarding any Award,
and the shares of Common Stock relating thereto, based on such factors, if any,
as the Committee shall determine, in its sole and absolute discretion);

(e) to determine whether and under what circumstances a Stock Option may be
settled in cash and/or Common Stock under Subsection 6.3(d);

(f) to the extent permitted by law, to determine whether, to what extent and
under what circumstances to provide loans (which shall be on a recourse basis
and shall bear a reasonable rate of interest) to Eligible Employees or
Non-Employee Directors in order to purchase shares of Common Stock under the
Plan;

(g) to modify, extend or renew an Award, subject to Sections 12.1(iv) and 6.3(f)
hereof;

(h) to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option; and

(i) to determine whether to require an Eligible Employee or Non-Employee
Director, as a condition of the granting of an Award, not to sell or otherwise
dispose of shares acquired pursuant to the exercise of an Option for a period of
time as determined by the Committee, in its sole and absolute discretion,
following the date of the acquisition of such Option.

3.3. Guidelines.

(a) Subject to Article XII hereof, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan and perform all acts, including the delegation of its
administrative responsibilities (to the extent permitted by applicable law,
rules or regulations), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreements relating thereto); and to otherwise supervise
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to carry the
Plan into effect. To the extent applicable, the Plan is intended to comply with
the applicable requirements of Rule 16b-3 and with respect to Awards intended to
be “performance-based,” the applicable provisions of Section 162(m) of the Code
and shall be limited, construed and interpreted in a manner so as to comply
therewith.

 

6



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, the Committee shall have the authority to
establish special guidelines, provisions and procedures applicable to Awards
granted to persons who are residing or employed in, or subject to, the taxes of,
countries other than the United States to accommodate differences in applicable
tax, securities or other local law. The Committee may adopt supplements or
amendments to the Plan to reflect the specific requirements of local laws and
procedures of non-United States jurisdictions without affecting the terms of the
Plan as then in effect for any other purposes.

3.4. Decisions Final.

Any decision, interpretation or other action made or taken in good faith by or
at the direction of the Company, the Board or the Committee (or any of its
members) arising out of or in connection with the Plan shall be within the
absolute discretion of all and each of them, as the case may be, and shall be
final, binding and conclusive on the Company and all employees and Participants
and their respective heirs, executors, administrators, successors and assigns.

3.5. Procedures.

If the Committee is appointed, the Board shall designate one of the members of
the Committee as chairman and the Committee shall hold meetings, subject to the
By-Laws of the Company, at such times and places as the Committee shall deem
advisable, including, without limitation, by telephone conference or by written
consent. A majority of the Committee members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. Any
decision or determination reduced to writing and signed by all the Committee
members in accordance with the By-Laws of the Company, shall be fully effective
as if it had been made by a vote at a meeting duly called and held. The
Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

3.6. Designation of Consultants/Liability.

(a) The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan (to the
extent permitted by applicable law and applicable exchange rules) and may grant
authority to officers to grant Awards or execute agreements or other documents
on behalf of the Committee, provided that any such officer who has authority to
grant Awards may not grant Awards to himself or herself.

(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to paragraph (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no officer or former officer of the Company or
member or former member of the Committee or of the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
granted under it. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or former
officer and member or former member of the Committee or of the Board shall be
indemnified and held harmless by the Company against any cost or expense

 

7



--------------------------------------------------------------------------------

(including reasonable fees of counsel reasonably acceptable to the Company) or
liability (including any sum paid in settlement of a claim with the approval of
the Company), and advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the administration of the Plan, except to the
extent arising out of such officer’s or former officer’s, member’s or former
member’s own fraud or bad faith. Such indemnification shall be in addition to
any rights of indemnification the employee, officer, director or member or
former employee, officer, director or member may have under applicable law or
under the Certificate of Incorporation or By-Laws of the Company or any
Affiliate. Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to him or her under the Plan.

ARTICLE IV

SHARE AND OTHER LIMITATIONS

4.1. Shares.

(a) General Limitation. Subject to Section 4.2, the aggregate number of shares
of Common Stock that may be the subject of Awards under the Plan shall not
exceed 877,290 shares (which includes 49,571 shares previously authorized but
unissued under the 2006 Plan and 827,719 shares previously authorized but
unissued under the 2005 ESP) which may be either authorized and unissued Common
Stock or Common Stock held in or acquired for the treasury of the Company or
both, plus the number of shares previously authorized and issued under the Prior
Plans and outstanding under such Prior Plans on the Effective Date. Any
underlying shares of Common Stock in respect of any awards made under the Prior
Plans or the Plan that terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of such shares of Common Stock shall again be
available for issuance or payments of Awards under the Plan. If any Option or
Other Stock-Based Award that is an Appreciation Award granted under the Plan
expires, terminates or is canceled for any reason without having been exercised
in full, the number of shares of Common Stock underlying such unexercised or
repurchased Award shall again be available for the purposes of Awards under the
Plan. The number of shares of Common Stock available for the purpose of Awards
under the Plan shall be reduced by (i) the total number of Stock Options or
Other Stock-Based Awards (subject to exercise) that have been exercised,
regardless of whether any of the shares of Common Stock underlying such Awards
are not actually issued to the Participant as the result of a net settlement,
and (ii) any shares of Common Stock used to pay any exercise price or tax
withholding obligation with respect to any Award. In addition, the Company may
not use the cash proceeds it receives from Stock Option exercises to repurchase
shares of Common Stock on the open market for reuse under the Plan.

(b) Individual Participant Limitations.

(i) The maximum number of shares of Common Stock that may be made subject to
Stock Options, Restricted Stock or Other Stock-Based Awards denominated in
shares of Common Stock granted to each Eligible Employee during any fiscal year
of the Company is 500,000 shares per type of Award (subject to increase or
decrease pursuant to Section 4.2); provided that the maximum number of shares of
Common Stock for all types of Awards during any fiscal year of the Company that
may be granted to each Eligible Employee is 800,000 shares (subject to increase
or decrease pursuant to Section 4.2).

 

8



--------------------------------------------------------------------------------

(ii) The aggregate amount of compensation to be paid to any one Participant in
respect of all Other Stock-Based Awards denominated in dollars and
Performance-Based Cash Awards, and granted to such Participant in any one
calendar year, shall not exceed $10 million; and any Awards that are cancelled
during the year shall be counted against this limit to the extent required by
Section 162(m) of the Code.

4.2. Changes.

(a) The existence of the Plan and the Awards shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize (i) any adjustment, recapitalization, reorganization or other change
in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate,
(v) any sale or transfer of all or part of the assets or business of the Company
or any Affiliate, (vi) any Section 4.2 Event or (vii) any other corporate act or
proceeding.

(b) Subject to the provisions of Section 4.2(d), in the event of any change in
the capital structure or business of the Company by reason of any stock split,
reverse stock split, stock dividend, combination or reclassification of shares,
recapitalization, merger, consolidation, spin off, split off, reorganization or
partial or complete liquidation, issuance of rights or warrants to purchase
Common Stock or securities convertible into Common Stock, sale or transfer of
all or part of the Company’s assets or business, or other corporate transaction
or event that would be considered an “equity restructuring” within the meaning
of FASB ASC Topic 718 (each, a “Section 4.2 Event”), then (i) the aggregate
number or kind of shares that thereafter may be issued under the Plan, (ii) the
number or kind of shares or other property (including cash) subject to an Award,
(iii) the purchase or exercise price of Awards, or (iv) the individual
Participant limits set forth in Section 4.1(b) (other than cash limitations)
shall be adjusted by the Committee as the Committee determines, in good faith,
to be necessary or advisable to prevent substantial dilution or enlargement of
the rights of Participants under the Plan. In connection with any Section 4.2
Event, the Committee may provide for the cancellation of outstanding Awards and
payment in cash or other property in exchange therefor. In addition, subject to
Section 4.2(d), in the event of any change in the capital structure of the
Company that is not a Section 4.2 Event (an “Other Extraordinary Event”), then
the Committee may make the adjustments described in clauses (i) through
(iv) above as it determines, in good faith, to be necessary or advisable to
prevent substantial dilution or enlargement of the rights of Participants under
the Plan. Notice of any such adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be binding for all purposes of the Plan. Except as
expressly provided in this Section 4.2(b) or in the applicable Award agreement,
a Participant shall have no rights by reason of any Section 4.2 Event or any
Other Extraordinary Event. Notwithstanding the foregoing, (x) any adjustments
made pursuant to Section 4.2(b) to Awards that are considered “non-qualified
deferred compensation” within the meaning of Section 409A shall be made in a
manner intended to comply with the requirements of Section 409A; and (y) any
adjustments made pursuant to Section 4.2(b) to Awards that are not considered
“non-qualified deferred compensation” subject to Section 409A shall be made in a
manner intended to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A or (B) comply with the
requirements of Section 409A.

(c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be aggregated until, and eliminated at,
the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding.

 

9



--------------------------------------------------------------------------------

(d) Upon the occurrence of an Acquisition Event, the Board may, in its sole and
absolute discretion, terminate all outstanding Exercisable Awards effective as
of the date of the Acquisition Event, by delivering notice of termination to
each Participant at least 20 days prior to the date of consummation of the
Acquisition Event, in which case during the period from the date on which such
notice of termination is delivered to the consummation of the Acquisition Event,
each such Participant shall have the right to exercise in full all of his or her
Exercisable Awards that are then outstanding (whether vested or not vested and
without regard to any limitations on exercisability otherwise contained in the
Award agreements), but any such exercise shall be contingent on the occurrence
of the Acquisition Event, and, provided that, if the Acquisition Event does not
take place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void and
the applicable provisions of Section 4.2(b) and Article XI shall apply. For the
avoidance of doubt, in the event of an Acquisition Event, the Board may
terminate any Exercisable Award for which the exercise price is equal to or
exceeds the Fair Market Value on the date of the Acquisition Event without
payment of consideration therefor. If an Acquisition Event occurs but the Board
does not terminate the outstanding Awards pursuant to this Section 4.2(d), then
the provisions of Section 4.2(b) and Article XI shall apply. For the avoidance
of doubt, any determination made by the Board under this Section 4.2(d) shall be
completely discretionary, and the Board shall have no obligation whatsoever
under any circumstances to exercise such discretion or take any other action
under this Section 4.2(d).

4.3. Minimum Purchase Price.

Notwithstanding any provision of the Plan to the contrary, if authorized but
previously unissued shares of Common Stock are issued under the Plan, such
shares shall not be issued for a consideration which is less than permitted
under applicable law.

ARTICLE V

ELIGIBILITY

5.1. General Eligibility.

All Eligible Employees and Non-Employee Directors of the Company and its
Affiliates shall be eligible to be granted Awards. Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the Committee
in its sole and absolute discretion. Notwithstanding anything herein to the
contrary, no Option under which a Participant may receive Common Stock may be
granted under the Plan to an Eligible Employee or Non-Employee Director of the
Company or any of its Affiliates if such Common Stock does not constitute
“service recipient stock” for purposes of Section 409A of the Code with respect
to such Eligible Employee or Non-Employee Director, unless such Option is
structured in a manner intended to comply with, or be exempt from, Section 409A
of the Code.

5.2. Incentive Stock Options.

Only employees of the Company and its Subsidiaries shall be eligible for grants
of Incentive Stock Options under the Plan. Eligibility for the grant of an
Incentive Stock Option and actual participation in the Plan shall be determined
by the Committee in its sole and absolute discretion.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

STOCK OPTIONS

6.1. Options.

Each Stock Option granted hereunder shall be one of two types: (i) an Incentive
Stock Option intended to satisfy the requirements of Section 422 of the Code; or
(ii) a Non-Qualified Stock Option.

6.2. Grants.

Subject to the provisions of Article V, the Committee shall have the authority
to grant to any Eligible Employee one or more Incentive Stock Options,
Non-Qualified Stock Options or any combination thereof. To the extent that any
Stock Option does not qualify as an Incentive Stock Option (whether because of
its provisions or the time or manner of its exercise or otherwise), such Stock
Option or the portion thereof which does not so qualify, shall constitute a
separate Non-Qualified Stock Option. The Committee shall have the authority to
grant any Non-Employee Director one or more Non-Qualified Stock Options.

6.3. Terms of Options.

Options granted under the Plan shall be subject to the following terms and
conditions, and shall be in such form and contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee at the time of grant, but
shall not be less than 100% of the Fair Market Value of a share of the Common
Stock at the time of grant; provided, however, that if an Incentive Stock Option
is granted to a Ten Percent Stockholder, the exercise price shall be no less
than 110% of the Fair Market Value of a share of Common Stock.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option granted hereunder shall be exercisable more than ten
(10) years after the date the Option is granted; provided, however, the term of
an Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five (5) years.

(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant. If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
it is exercisable only in installments or within certain time periods), the
Committee may waive limitations on the exercisability at any time at or after
grant in whole or in part (including, without limitation, waiver of the
installment exercise provisions or acceleration of the time at which Options may
be exercised), based on such factors, if any, as the Committee shall determine,
in its sole and absolute discretion provided, that, unless otherwise determined
by the Committee at grant, the grant shall provide that as a condition of the
exercise of an Option, the Participant shall be required to certify at the time
of exercise in a manner acceptable to the Company that the Participant is in
compliance with the terms and conditions of the Plan.

(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, to the extent vested, a
Stock Option may be exercised in whole or in part at any time during the Option
term, by giving written notice of exercise to the Company specifying the number
of shares of Common Stock to be purchased. Such notice shall be in a form
acceptable to the Company and shall be accompanied by payment in full of the
purchase price as follows: (i) in cash or by check, bank draft or money order
payable to the order of the

 

11



--------------------------------------------------------------------------------

Company; (ii) through the delivery to the Company of shares of Common Stock
owned by the Participant (and for which the Participant has good title free and
clear of any liens and encumbrances) based on the Fair Market Value of a share
of the Common Stock on the payment date; (iii) solely to the extent permitted by
applicable law and unless otherwise determined by the Committee, if the Common
Stock is traded on a national securities exchange or quoted on a national
quotation system sponsored by the Financial Industry Regulatory Authority,
through a procedure whereby the Participant delivers irrevocable instructions to
a broker reasonably acceptable to the Committee to deliver promptly to the
Company an amount equal to the purchase price; (iv) unless otherwise determined
by the Committee, through a reduction in the number of shares of Common Stock
issuable upon exercise based on the Fair Market Value of a share of the Common
Stock on the payment date; (v) on such other terms and conditions as may be
acceptable to the Committee; or (vi) any combination of the foregoing. No shares
of Common Stock shall be issued until payment therefor, as provided herein, has
been made or provided for.

(e) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the shares of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year under the Plan
and/or any other stock option plan of the Company, any Subsidiary or any parent
corporation (within the meaning of Section 424(e) of the Code) exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or any
parent corporation (within the meaning of Section 424(e) of the Code) at all
times from the time an Incentive Stock Option is granted until three (3) months
prior to the date of exercise thereof (or such other period as required by
applicable law), such Stock Option shall be treated as a Non-Qualified Stock
Option.

(f) Form, Modification, Extension and Renewal of Options. Subject to the terms
and conditions and within the limitations of the Plan, an Option shall be
evidenced by such form of agreement as is approved by the Committee, and the
Committee may (i) subject to Section 12.1(iv), modify, extend or renew
outstanding Options granted under the Plan (provided that the rights of a
Participant are not reduced without his or her consent and provided that such
action does not extend the Stock Option beyond its stated term), and (ii) accept
the surrender of outstanding Options (up to the extent not theretofore
exercised) and authorize the granting of new Options in substitution therefor
(to the extent not theretofore exercised). Notwithstanding the foregoing, an
outstanding Option may not be modified to reduce the exercise price thereof nor
may a new Option at a lower price be substituted for a surrendered Option,
(other than adjustments or substitutions in accordance with Section 4.2), unless
such action is approved by the stockholders of the Company.

(g) Other Terms and Conditions. Options may contain such other provisions, which
shall not be inconsistent with any of the foregoing terms of the Plan, as the
Committee shall deem appropriate.

6.4. Termination.

The following rules apply with regard to Options upon the Termination of a
Participant, unless otherwise determined by the Committee at grant or, if no
rights of the Participant or in the case of his death, his estate, are reduced
thereafter.

(a) Termination by Reason of Death or Disability. If a Participant’s Termination
is by reason of death or Disability, any Stock Option held by such Participant
that is vested and exercisable on the date of such termination may be exercised
by the Participant (or, in the case of death, by the legal representative of the
Participant’s estate) at any time within a period of one year after the date of
such Termination, but in no event beyond the expiration of the stated term of
such Stock Option.

 

12



--------------------------------------------------------------------------------

(b) Termination Other than for Cause. If a Participant’s Termination is for any
reason other than for Cause, death or Disability, any Stock Option held by such
Participant that is vested and exercisable on the date of such termination may
be exercised by the Participant at any time within a period of ninety (90) days
after the date of such termination, but in no event beyond the expiration of the
stated term of such Stock Option.

(c) Termination for Cause. In the event the Participant’s Termination is for
Cause or is a voluntary termination after the occurrence of an event which would
be grounds for Termination by the Company for Cause (without regard to any
notice or cure period requirement), any and all Stock Options (whether vested or
not vested) that are held by the Participant at the time of occurrence of the
event which would be grounds for Termination by the Company for Cause shall
terminate and expire on the date of such termination.

(d) Voluntary Termination. If a Participant’s Termination is voluntary (other
than a voluntary Termination described in Section 6.4(c) above), all Stock
Options that are held by such Participant that are vested and exercisable on the
date of the Participant’s Termination may be exercised by the Participant at any
time on or prior to the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options.

(e) Unvested Stock Options. Any Stock Options that are not vested as of the date
of a Participant’s Termination for any reason shall terminate and expire on the
date of such Termination.

ARTICLE VII

RESTRICTED STOCK

7.1. Awards of Restricted Stock.

Restricted Stock may be issued to all eligible Participants pursuant to Article
V of the Plan either alone or in addition to other Awards granted under the
Plan. The Committee shall determine the eligible Participants to whom, and the
time or times at which, grants of Restricted Stock will be made, the number of
shares to be awarded, the purchase price (if any) to be paid by the Participant
(subject to Section 7.3), the time or times at which such Awards may be subject
to forfeiture (if any), the vesting schedule (if any) and rights to acceleration
thereof, and all other terms and conditions of the Awards. The Committee may
condition the grant or vesting of Restricted Stock upon the attainment of
specified performance targets (including, the Performance Goals specified in
Exhibit A hereto) or such other factors as the Committee may determine, in its
sole and absolute discretion, including to comply with the requirements of the
“performance based” compensation exception under Section 162(m) of the Code.
Unless otherwise determined by the Committee, the Participant shall not be
permitted to transfer shares of Restricted Stock awarded under the Plan during a
period set by the Committee (if any) (the “Restriction Period”) commencing with
the date of such Award, as set forth in the applicable Award agreement.

7.2. Objective Performance Goals, Formulae or Standards.

Notwithstanding the foregoing, if an Award of Restricted Stock is intended to
comply with the “performance based” compensation exception under Section 162(m)
of the Code and if the grant of such Award or the lapse of restrictions is based
on the attainment of Performance Goals, the Committee shall

 

13



--------------------------------------------------------------------------------

establish the objective Performance Goals and the applicable number of shares of
Restricted Stock to be granted or the applicable vesting percentage of the
Restricted Stock applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as otherwise determined by the Committee and while the outcome of the
Performance Goals are substantially uncertain and that is permitted under
Section 162(m) of the Code with regard to Restricted Stock that is intended to
comply with the “performance based” compensation exception under Section 162(m)
of the Code. Such Performance Goals may incorporate provisions for disregarding
(or adjusting for) changes in accounting methods, corporate transactions
(including dispositions and acquisitions) and other similar events or
circumstances. With regard to Restricted Stock that is intended to comply with
the “performance based” compensation exception under Section 162(m) of the Code,
the applicable performance target shall be based on one or more of the
Performance Goals set forth in Exhibit A hereto.

7.3. Awards and Certificates.

A Participant selected to receive an Award of Restricted Stock shall not have
any rights with respect to such Award, unless and until such Participant has
delivered a fully executed copy of the Award agreement evidencing the Award to
the Company and has otherwise complied with the applicable terms and conditions
of such Award. Further, such Award shall be subject to the following conditions:

(a) Purchase Price. The purchase price of Restricted Stock, if any, shall be
fixed by the Committee. In accordance with Section 4.3, the purchase price for
shares of Restricted Stock may be zero to the extent permitted by applicable
law, and, to the extent not so permitted, such purchase price may not be less
than par value.

(b) Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Oppenheimer Holdings Inc.
(the “Company”) 2014 Incentive Plan (Effective February 26, 2014) (the “Plan”),
and an Award agreement entered into between the registered owner and the Company
dated                     . Copies of such Plan and Award agreement are on file
at the principal office of the Company.”

(c) Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that such stock certificates be held in custody
by the Company until the restrictions on the shares have lapsed, and that, as a
condition of any grant of Restricted Stock, the Participant shall have delivered
a duly signed stock power, endorsed in blank, relating to the Common Stock
covered by such Award.

(d) Rights as Stockholder. Except as provided in this subsection and
subsection (d) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. Notwithstanding the
foregoing, the payment of dividends shall be deferred until, and conditioned
upon, the expiration of the applicable Restriction Period, unless the Committee,
in its sole and absolute discretion, specifies otherwise at the time of the
Award.

 

14



--------------------------------------------------------------------------------

(e) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period, the
certificates for such shares shall be delivered to the Participant. All legends
shall be removed from said certificates at the time of delivery to the
Participant except as otherwise required by applicable law or other limitations
imposed by the Committee. Notwithstanding the foregoing, actual certificates
shall not be issued to the extent that book entry recordkeeping is used.

(f) Termination. Unless otherwise determined by the Committee at grant or
thereafter, upon a Termination for any reason during the relevant Restriction
Period, all Restricted Stock still subject to restriction shall be forfeited.

ARTICLE VIII

OTHER STOCK-BASED AWARDS

8.1. Other Stock-Based Awards.

The Committee, in its sole and absolute discretion, is authorized to grant to
Eligible Employees and Non-Employee Directors Other Stock-Based Awards that are
payable in, valued in whole or in part by reference to, or otherwise based on or
related to shares of Common Stock, including but not limited to, shares of
Common Stock awarded purely as a bonus and not subject to any restrictions or
conditions, shares of Common Stock in payment of the amounts due under an
incentive or performance plan sponsored or maintained by the Company or an
Affiliate, stock equivalent units, restricted stock units, Performance Shares,
Performance Units, deferred stock, deferred stock units, and Awards valued by
reference to book value of shares of Common Stock. To the extent permitted by
law, the Committee may, in its sole and absolute discretion, permit Eligible
Employees and/or Non-Employee Directors to defer all or a portion of their cash
compensation in the form of Other Stock-Based Awards granted under the Plan,
subject to the terms and conditions of any deferred compensation arrangement
established by the Company, which shall be structured in a manner intended to
comply with Section 409A of the Code. Other Stock-Based Awards may be granted
alone, in addition to or in tandem with other Awards granted under the Plan.

Subject to the provisions of the Plan, the Committee shall, in its sole and
absolute discretion, have authority to determine the Eligible Employees and
Non-Employee Directors of the Company and its Affiliates, to whom, and the time
or times at which, such Awards shall be made, the number of shares of Common
Stock to be awarded pursuant to such Awards, and all other conditions of the
Awards. The Committee may also provide for the grant of Common Stock under such
Awards upon the completion of a specified Performance Period.

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified performance targets (including, the Performance
Goals specified in Exhibit A attached hereto) or such other factors as the
Committee may determine, in its sole and absolute discretion, including to
comply with the requirements of the “performance based” compensation exception
under Section 162(m) of the Code. Notwithstanding the foregoing, if an Other
Stock-Based Award is intended to comply with the “performance based”
compensation exception under Section 162(m) of the Code and if the grant of such
Other Stock-Based Award or the lapse of restrictions is based on the attainment
of Performance Goals, the Committee shall establish the objective Performance
Goals and the applicable vesting percentage of the Other Stock-Based Award
applicable to each Participant or class of Participants

 

15



--------------------------------------------------------------------------------

in writing prior to the beginning of the applicable Performance Period or at
such later date as otherwise determined by the Committee and while the outcome
of the Performance Goals are substantially uncertain and that is permitted under
Section 162(m) of the Code with regard to an Other Stock-Based Award that is
intended to comply with the “performance based” compensation exception under
Section 162(m) of the Code. With regard to an Other Stock-Based Award that is
intended to comply with the “performance based” compensation exception under
Section 162(m) of the Code, the applicable performance target shall be based on
one or more of the Performance Goals set forth in Exhibit A hereto.

8.2. Terms and Conditions.

Other Stock-Based Awards made pursuant to this Article VIII shall be subject to
the following terms and conditions:

(a) Non-Transferability. Subject to the applicable provisions of the Award
agreement and the Plan, shares of Common Stock subject to Awards made under this
Article VIII may not be Transferred prior to the date on which the underlying
shares of Common Stock are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses.

(b) Dividends. The Board shall determine to what extent, and under what
conditions, the Participant shall have the right to receive dividends, dividend
equivalents or other distributions (collectively, “Dividends”) with respect to
shares of Common Stock covered by Other Stock-Based Awards; provided that,
unless otherwise determined by the Board, no Participant shall have the right to
receive Dividends with respect to any Other Stock-Based Awards; provided,
further, however, that, with respect to any Other Stock-Based Award that is
intended to comply with Section 162(m) of the Code, any such determination shall
be made by the Committee. Dividends with respect to unvested Other Stock-Based
Awards shall be subject to forfeiture under the same conditions as applicable to
the underlying Other Stock-Based Awards. Dividends that are not paid currently
shall be credited to bookkeeping accounts on the Company’s records for purposes
of the Plan and, except as otherwise determined by the Board or Committee (as
applicable), shall not accrue interest. Such Dividends shall be paid to the
Participant in the same form as paid on the Common Stock or such other form as
is determined by the Board or Committee (as applicable) upon the lapse of the
restrictions.

(c) Vesting. Any Award under this Article VIII and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole and absolute discretion.
At the expiration of any applicable Performance Period, the Committee shall
determine the extent to which the relevant performance goals are achieved and
the portion of each Other Stock-Based Award that has been earned. The Committee
may, at or after grant, accelerate the vesting of all or any part of any Other
Stock-Based Award.

(d) Price. Common Stock issued on a bonus basis under this Article VIII may be
issued for no cash consideration; Common Stock purchased pursuant to a purchase
right awarded under this Article VIII shall be priced, as determined by the
Committee in its sole and absolute discretion. The exercise or base price per
share of Common Stock subject to an Other Stock-Based Award that is an
Appreciation Award shall be determined by the Committee at the time of grant,
but shall not be less than 100% of the Fair Market Value of a share of the
Common Stock at the time of grant.

(e) Payment. Following the Committee’s determination in accordance with
subsection (c) above, shares of Common Stock or, as determined by the Committee,
the cash equivalent of such shares shall be delivered to the Participant, or his
legal representative, in an amount equal to such

 

16



--------------------------------------------------------------------------------

individual’s earned Other Stock-Based Award. Notwithstanding the foregoing, the
Committee may exercise negative discretion by providing in an Other Stock-Based
Award the discretion to pay an amount less than otherwise would be provided
under the applicable level of attainment of the performance goals or subject the
payment of all or part of any Other Stock-Based Award to additional vesting,
forfeiture and deferral conditions as it deems appropriate. Form of payment for
the Other Stock-Based Award shall be specified in the Award agreement and may be
in shares of Common Stock.

(f) Termination. Upon a Participant’s Termination for any reason during the
Performance Period, the Other Stock-Based Awards will vest or be forfeited in
accordance with the terms and conditions established by the Committee at grant
or, if no rights of the Participant are reduced, thereafter.

ARTICLE IX

PERFORMANCE-BASED CASH AWARDS

9.1. Performance-Based Cash Awards. The Committee shall have authority to
determine the Eligible Employees to whom, and the time or times at which,
Performance-Based Cash Awards shall be made, the dollar amount to be awarded
pursuant to such Performance-Based Cash Award, and all other conditions for the
payment of the Performance-Based Cash Award.

Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance-Based Cash Award upon the attainment of specified
performance goals (including the Performance Goals) established pursuant to
Section 9.2(c) and such other factors as the Committee may determine, including
to comply with the requirements of Section 162(m) of the Code. The Committee may
establish different Performance Goals for different Participants.

Subject to Section 9.2(c), for any Participant the Committee may specify a
targeted Performance-Based Cash Award for a Performance Period (each an
“Individual Target Award”). An Individual Target Award may be expressed, at the
Committee’s discretion, as a fixed dollar amount, a percentage of the
Participant’s base pay, as a percentage of a bonus pool funded by a formula
based on achievement of Performance Goals, or an amount determined pursuant to
an objective formula or standard. The Committee’s establishment of an Individual
Target Award for a Participant for a Performance Period shall not imply or
require that the same level or any Individual Target Award be established for
the Participant for any subsequent Performance Period or for any other
Participant for that Performance Period or any subsequent Performance Period. At
the time the Performance Goals are established (as provided in Section 9.2(c)),
the Committee shall prescribe a formula to determine the maximum and minimum
percentages (which may be greater or less than 100% of an Individual Target
Award) that may be earned or payable based upon the degree of attainment of the
applicable Performance Goals during the Performance Period. Notwithstanding
anything else herein, the Committee may exercise negative discretion by
providing in an Individual Target Award the discretion to pay a Participant an
amount that is less than the Participant’s Individual Target Award (or attained
percentages thereof) regardless of the degree of attainment of the performance
goals; provided that, except as otherwise specified by the Committee with
respect to an Individual Target Award, no discretion to reduce a
Performance-Based Cash Award earned based on achievement of the applicable
Performance Goals shall be permitted for any Performance Period in which a
Change in Control occurs, or during such Performance Period with regard to the
prior Performance Periods if the Performance-Based Cash Awards for the prior
Performance Periods have not been paid by the time of the Change in Control,
with regard to individuals who were Participants at the time of the Change in
Control.

 

17



--------------------------------------------------------------------------------

9.2. Terms and Conditions. Performance-Based Cash Awards shall be subject to the
following terms and conditions:

(a) Committee Certification. At the expiration of the applicable Performance
Period, the Committee shall determine and certify in writing the extent to which
the Performance Goals established pursuant to Section 9.2(c) are achieved and,
if applicable, the percentage of the Performance-Based Cash Award that has been
vested and earned.

(b) Waiver of Limitation. In the event of the Participant’s Disability or death,
or in cases of special circumstances (to the extent permitted under
Section 162(m) of the Code with regard to a Performance-Based Cash Award that is
intended to comply with Section 162(m) of the Code), the Committee may waive in
whole or in part any or all of the limitations imposed thereunder with respect
to any or all of a Performance-Based Cash Award.

(c) Performance Goals, Formulae or Standards. The Performance Goals for the
earning of Performance-Based Cash Awards shall be established by the Committee
in writing on or before the date the grant of Performance-Based Cash Award is
made and while the outcome of the Performance Goals is substantially uncertain
and that is permitted under Section 162(m) of the Code with regard to a
Performance-Based Cash Award that is intended to comply with Section 162(m) of
the Code. Such Performance Goals may incorporate provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including
dispositions and acquisitions) and other similar type events or circumstances.
With regard to a Performance-Based Cash Award that is intended to comply with
Section 162(m) of the Code, to the extent any such provision set forth in the
prior sentence would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect.

(d) Payment. Following the Committee’s determination and certification in
accordance with subsection (a) above, the earned Performance-Based Cash Award
amount shall be paid to the Participant or his legal representative, in
accordance with the terms and conditions set forth in the Performance-Based Cash
Award agreement. Notwithstanding anything herein to the contrary, (i) the
Committee, in its sole and absolute discretion, may determine that all or a
portion of such earned Performance-Based Cash Award amount otherwise payable in
cash hereunder shall instead be paid in the form of Restricted Stock and/or
Other Stock-Based Award under the Plan (which alternate Awards may be subject to
any restrictions imposed thereon by the Committee in its sole and absolute
discretion), provided, that, in no event shall the amount of any such Restricted
Stock and/or Other Stock-Based Awards exceed the applicable limitations set
forth in Section 4.1(b)(i) of the Plan, and (ii) except as provided in the next
sentence, in no event shall the amount of such earned Performance-Based Cash
Award amount be paid later than the later of: (i) March 15 of the year following
the year in which the applicable Performance Period ends (or, if later, the year
in which the Award is earned); or (ii) two and one-half months after the
expiration of the fiscal year of the Company in which the applicable Performance
Period ends. Notwithstanding the foregoing, the Committee may place such
conditions on the payment of all or any portion of any Performance-Based Cash
Award as the Committee may determine and prior to the beginning of a Performance
Period, the Committee may (A) provide that the payment of all or any portion of
any Performance-Based Cash Award shall be deferred and (B) permit a Participant
to elect to defer receipt of all or a portion of any Performance-Based Cash
Award. Any Performance-Based Cash Award deferred by a Participant in accordance
with the terms and conditions established by the Committee shall not increase
(between the date on which the Performance-Based Cash Award is credited to any
deferred compensation program applicable to such Participant and the payment
date) by an amount that would result in such deferral being deemed as an
“increase in the amount of compensation” under Section 162(m) of the Code. To
the extent applicable, any deferral under this Section 9.2(d) shall be made in a
manner intended to comply with or be exempt from the applicable requirements of
Section 409A of the Code. Notwithstanding the foregoing, the Committee may
exercise negative discretion by providing in a Performance-Based Cash Award the
discretion to pay an amount less than otherwise would be provided under the
applicable level of attainment of the performance goals.

 

18



--------------------------------------------------------------------------------

(e) Termination. Unless otherwise determined by the Committee at the time of
grant (or, if no rights of the Participant (or, in the case of his death, his
estate) are reduced, thereafter), no Performance-Based Cash Award or pro rata
portion thereof shall be payable to any Participant who incurs a Termination
prior to the date such Performance-Based Cash Award is paid and the
performance-Based Cash Awards only shall be deemed to be earned when actually
paid.

ARTICLE X

NON-TRANSFERABILITY

10.1. Non-Transferability.

Except as provided in the last sentence of this Article X, (a) no Award shall be
Transferred by any Participant otherwise than by will or by the laws of descent
and distribution, (b) all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant, and (c) no Award shall, except
as otherwise specifically provided by law or herein, be Transferred in any
manner, and any attempt to Transfer any such Award shall be void. No Award shall
in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such Award, nor
shall it be subject to attachment or legal process for or against such person.
Notwithstanding the foregoing, the Committee may determine at the time of grant
or thereafter that a Non-Qualified Stock Option that is otherwise not
Transferable pursuant to this Article X is Transferable, in whole or in part, to
a “family member” as defined in Securities Act Form S-8 and under such
conditions as specified by the Committee.

ARTICLE XI

CHANGE IN CONTROL PROVISIONS

11.1. In the event of a Change in Control of the Company, except as otherwise
provided by the Committee in an Award agreement or otherwise in writing, a
Participant’s unvested Award shall not vest and a Participant’s Award shall be
treated in accordance with one or more of the following methods as determined by
the Committee in its sole and absolute discretion:

(a) Awards, whether or not then vested, may be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 4.2(d)
hereof, and Restricted Stock or other Awards may, where appropriate in the
discretion of the Committee, receive the same distribution as other Common Stock
on such terms as determined by the Committee; provided that, the Committee may
decide to award additional Restricted Stock or any other Award in lieu of any
cash distribution. Notwithstanding anything to the contrary herein, any
assumption or substitution of Incentive Stock Options shall be structured in a
manner intended to comply with the requirements of Treasury Regulation §1.424-1
(and any amendments thereto).

(b) Awards may be canceled in exchange for an amount of cash equal to the Change
in Control Price (as defined below) per share of Common Stock covered by such
Awards), less, in the case of an Appreciation Award, the exercise price per
share of Common Stock covered by such Award. The “Change in Control Price” means
the price per share of Common Stock paid in the Change in Control transaction.

 

19



--------------------------------------------------------------------------------

(c) Appreciation Awards may be cancelled without payment, if the Change in
Control Price is less than the exercise price per share of such Appreciation
Awards.

Notwithstanding anything else herein, the Committee may provide for accelerated
vesting or lapse of restrictions, of an Award at any time.

11.2. Unless otherwise defined in the applicable Award agreement or other
written agreement approved by the Committee and subject to Section 14.13(b),
“Change in Control” means the occurrence of either of the following:

(a) the acquisition (including through purchase, reorganization, merger,
consolidation or similar transaction), directly or indirectly, in one or more
transactions by a Person of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities representing 50% or more of the
then-outstanding shares of the Class A Shares, calculated on a fully diluted
basis after giving effect to such acquisition; or

(b) the sale or other disposition, directly or indirectly, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, to any Person.

Other than with respect to Section 11.2(a) or (b) above, no other event or
occurrence whatsoever (including, without limitation, a sale of 50.1% or more of
the Company’s Class B Shares), shall be deemed to constitute a Change in Control
for purposes of this Plan.

ARTICLE XII

TERMINATION OR AMENDMENT OF THE PLAN

12.1. Termination or Amendment.

Notwithstanding any other provision of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure compliance with any
regulatory requirement referred to in Article XIV or Section 409A of the Code),
or suspend or terminate it entirely, retroactively or otherwise; provided,
however, that, unless otherwise required by law or specifically provided herein,
the rights of a Participant with respect to Awards granted prior to such
amendment, suspension or termination, may not be substantially impaired without
the consent of such Participant and, provided further, without the approval of
the Class B stockholders of the Company in accordance with the laws of the State
of Delaware and the exchange or system on which the Company’s securities are
then listed or traded, to the extent required by the applicable provisions of
Section 162(m) of the Code, or to the extent applicable to Incentive Stock
Options, Section 422 of the Code, no amendment may be made that would (i) amend
Section 4.1(a) or any other plan provision to increase the aggregate maximum
number of shares of Common Stock that may be issued under the Plan;
(ii) increase the maximum individual Participant limitations under
Section 4.1(b); (iii) change the classification of employees, directors and
service providers eligible to receive Awards under the Plan; (iv) other than
adjustments or substitutions in accordance with Section 4.2, amend the terms of
outstanding Awards to reduce the exercise price of outstanding Exercisable
Awards or to cancel outstanding Exercisable Awards (where prior to the reduction
or cancellation the exercise price equals or exceeds the fair market value of
the shares of Common Stock underlying such

 

20



--------------------------------------------------------------------------------

Awards) in exchange for cash, other Awards or Exercisable Awards with an
exercise price that is less than the exercise price of the original Exercisable
Award; (v) extend the maximum option period under Section 6.3; (vi) alter the
Performance Goals set forth in Exhibit A; (vii) award any Exercisable Award in
replacement of a canceled Exercisable Award with a higher exercise price, except
in accordance with Section 6.3(f); or (viii) require Class B stockholder
approval in order for the Plan to comply with the applicable provisions of
Section 162(m) of the Code or to the extent applicable to Incentive Stock
Options, Section 422 of the Code. In no event may the Plan be amended without
the approval of the Class B stockholders of the Company in accordance with the
applicable laws of the State of Delaware to make any other amendment that would
require Class B stockholder approval under the rules of any exchange or system
on which the Company’s securities are listed or traded at the request of the
Company.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall substantially impair the rights of any holder without the holder’s
consent.

ARTICLE XIII

UNFUNDED PLAN

13.1. Unfunded Status of Plan.

The Plan is an “unfunded” plan for incentive and deferred compensation. With
respect to any payments as to which a Participant has a fixed and vested
interest but which are not yet made to a Participant by the Company, nothing
contained herein shall give any such Participant any rights that are greater
than those of a general unsecured creditor of the Company.

ARTICLE XIV

GENERAL PROVISIONS

14.1. Legend.

The Committee may require each person receiving shares of Common Stock not
registered under the Securities Act and issued pursuant to an Award to represent
to and agree with the Company in writing that the Participant is acquiring the
shares without a view to distribution thereof and such other securities law
related representations as the Committee shall request. In addition to any
legend required by the Plan, the certificates or book entry accounts for such
shares may include any legend that the Committee deems appropriate to reflect
any restrictions on Transfer.

All certificates or book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system on which the Common Stock is then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

21



--------------------------------------------------------------------------------

14.2. Other Plans.

Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to Class B stockholder approval if
such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.

14.3. No Right to Employment/Directorship/Consultancy.

Neither the Plan nor the grant of any Award hereunder shall give any Participant
or other individual or Non-Employee Director any right with respect to
continuance of employment, directorship or consultancy by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or other individual or
Non-Employee Director is retained to terminate his employment, consultancy or
directorship at any time. Neither the Plan nor the grant of any Award hereunder
shall impose any obligations on the Company to retain any Participant as a
director nor shall it impose on the part of any Participant any obligation to
remain as a director of the Company.

14.4. Withholding of Taxes.

The Company shall have the right to deduct from any payment to be made to a
Participant, or to otherwise require, prior to the issuance or delivery of any
shares of Common Stock or the payment of any cash hereunder, payment by the
Participant of, any Federal, foreign, provincial, state or local taxes required
by law to be withheld. Upon the vesting of Restricted Stock (or other Award that
is taxable upon vesting), or upon making an election under Section 83(b) of the
Code, a Participant shall pay all required withholding to the Company.

Unless otherwise determined by the Committee, the Company shall permit any such
statutorily required withholding obligation with regard to any Eligible
Employee, Non-Employee Director or other individual to be satisfied by reducing
the number of shares of Common Stock otherwise deliverable or by delivering
shares of Common Stock already owned. Any fraction of a share of Common Stock
required to satisfy such tax obligations shall be disregarded and the amount due
shall be paid in cash by the Participant.

14.5. Listing and Other Conditions.

(a) Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or quoted on a national quotation
system sponsored by the Financial Industry Regulatory Authority, the issue of
any shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed or quoted on such exchange or system (as applicable). The
Company shall have no obligation to issue such shares unless and until such
shares are so listed or quoted (as applicable), and the right to exercise any
Option with respect to such shares shall be suspended until such listing or
quotation (as applicable) has been effected.

(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise with respect to shares of Common Stock or
Awards, and the right to exercise any Option shall be suspended until, in the
opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company.

 

22



--------------------------------------------------------------------------------

(c) Upon termination of any period of suspension under this Section 14.5, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Option.

(d) A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

(e) The Company shall not be obligated to issue any shares of Common Stock to a
Participant if, in the opinion of counsel for the Company, the issuance of such
Common Stock will constitute a violation by the Participant or the Company of
any provisions of any rule or regulation of any governmental authority, any
national securities exchange or any national quotation system sponsored by the
Financial Industry Regulatory Authority.

14.6. Governing Law.

The Plan and actions taken in connection herewith shall be governed and
construed in accordance with the internal laws of the State of Delaware without
giving effect to its principles of conflicts of laws.

14.7. Construction.

Wherever any words are used in the Plan in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

14.8. Other Benefits.

No Award granted or paid under the Plan shall be deemed compensation for
purposes of computing benefits under any retirement plan of the Company or its
subsidiaries nor affect any benefits under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation, except to the extent expressly set forth
in any such retirement or other benefit plan.

14.9. Costs.

The Company shall bear all expenses included in administering the Plan,
including expenses of issuing Common Stock pursuant to any Awards hereunder.

14.10. No Right to Same Benefits.

The provisions of Awards need not be the same with respect to each Participant,
and such Awards to individual Participants need not be the same in subsequent
years.

14.11. Death/Disability.

The Committee may in its discretion require the transferee of a Participant to
supply it with written notice of the Participant’s death or Disability and to
supply it with a copy of the will (in the case of the Participant’s death) or
such other evidence as the Committee deems necessary to establish the validity
of the transfer of an Award. The Committee may also require the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.

 

23



--------------------------------------------------------------------------------

14.12. Section 16(b) of the Exchange Act.

All elections and transactions under the Plan by persons subject to Section 16
of the Exchange Act involving shares of Common Stock are intended to comply with
all exemptive conditions under Rule 16b-3. The Committee may establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.

14.13. Section 409A of the Code.

Although the Company does not guarantee to a Participant the particular tax
treatment of any Award, all Awards are intended to comply with, or be exempt
from, the requirements of Section 409A of the Code and the Plan and any Award
agreement shall be limited, construed and interpreted in accordance with such
intent. To the extent that any Award constitutes “non-qualified deferred
compensation” pursuant to Section 409A of the Code (a “Section 409A Covered
Award”), it is intended to be paid in a manner that will comply with
Section 409A of the Code. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or for any damages for failing to comply with
Section 409A of the Code. Notwithstanding anything in the Plan or in an Award to
the contrary, the following provisions shall apply to Section 409A Covered
Awards:

(a) A termination of employment shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s employment unless such
termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of a
Section 409A Covered Award, references to a “termination,” “termination of
employment” or like terms shall mean separation from service. Notwithstanding
any provision to the contrary in the Plan or the Award, if the Participant is
deemed on the date of the Participant’s Termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology set forth in Section 409A of the Code, then
with regard to any such payment under a Section 409A Covered Award, to the
extent required to be delayed in compliance with Section 409A(a)(2)(B) of the
Code, such payment shall not be made prior to the earlier of (i) the expiration
of the six-month period measured from the date of the Participant’s separation
from service, and (ii) the date of the Participant’s death. All payments delayed
pursuant to this Section 14.13(a) shall be paid to the Participant on the first
day of the seventh month following the date of the Participant’s separation from
service or, if earlier, on the date of the Participant’s death.

(b) With respect to any payment pursuant to a Section 409A Covered Award that is
triggered upon a Change in Control, the settlement of such Award shall not occur
until the earliest of (i) the Change in Control if such Change in Control
constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, (ii) the date such Award otherwise would
be settled pursuant to the terms of the applicable Award agreement and (iii) the
Participant’s “separation from service” within the meaning of Section 409A of
the Code, subject to Section 14.13(a).

(c) For purposes of Section 409A of the Code, a Participant’s right to receive
any installment payments under the Plan or pursuant to an Award shall be treated
as a right to receive a series of separate and distinct payments.

 

24



--------------------------------------------------------------------------------

(d) Whenever a payment under the Plan or pursuant to an Award specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 30 days following the date of termination”), the actual date of payment
within the specified period shall be within the sole and absolute discretion of
the Company.

14.14. Successor and Assigns.

The Plan shall be binding on all successors and permitted assigns of a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate.

14.15. Severability of Provisions.

If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

14.16. Payments to Minors, Etc.

Any benefit payable to or for the benefit of a minor, an incompetent person or
other person incapable of receipt thereof shall be deemed paid when paid to such
person’s guardian or to the party providing or reasonably appearing to provide
for the care of such person, and such payment shall fully discharge the
Committee, the Board, the Company, its Affiliates and their employees, agents
and representatives with respect thereto.

14.17. Headings and Captions.

The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

ARTICLE XV

EFFECTIVE DATE OF PLAN

The Plan amends, restates and replaces two separate plans previously in place:
the Company’s 2006 Equity Incentive Plan, adopted December 11, 2006, as amended
(the “2006 Plan”) and the Oppenheimer & Co. Inc. Employee Share Plan effective
January 1, 2005, as amended (the “2005 ESP,” and together with the 2006 Plan,
the “Prior Plans”). The Plan was adopted and approved by the Board on
February 26, 2014 (the “Effective Date”), subject to the approval of such Plan
by the Class B stockholders of the Company within 12 months of the Effective
Date in accordance with Section 422 of the Code. The Plan will be submitted to
the Company’s Class B stockholders for approval at the Company’s 2014 Annual
Meeting of Stockholders in accordance with the laws of the State of Delaware. If
the Plan is not so approved by the stockholders, all provisions of each of the
Prior Plans shall remain effective without regard to any amendments under the
Plan.

Notwithstanding the foregoing or anything herein to the contrary, from and after
the Effective Date, no additional awards shall be made under the Prior Plans and
any and all outstanding awards made under the Prior Plans shall continue to be
governed by the terms of the applicable Prior Plan as in effect immediately
prior to the Effective Date.

 

25



--------------------------------------------------------------------------------

ARTICLE XVI

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after February 26, 2024,
but Awards granted prior to such date may extend beyond that date; provided that
no Award (other than Stock Options) that is intended to be “performance-based”
under Section 162(m) of the Code shall be granted on or after the first meeting
of the Company’s stockholders that occurs in the fifth year following the year
of Class B stockholder approval of the Plan unless the Performance Goals set
forth on Exhibit A are re-approved (or other designated performance goals are
approved) by the stockholders. In the event that any such Award is granted, the
Award shall be a valid Award but it shall not qualify for the “performance-based
compensation” exception under Section 162(m) of the Code unless it is granted
subject to the approval of, and is approved by, the Class B stockholders at the
first stockholder meeting following such grant.

ARTICLE XVII

NAME OF PLAN

The Plan shall be known as the “Oppenheimer Holdings Inc. 2014 Incentive Plan
(Effective February 26, 2014).”

 

26



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

Performance Goals established for purposes of the grant and/or exercisability of
Awards intended to be “performance-based” under Section 162(m) of the Code shall
consist of objective tests based on one or more of the following (“Performance
Goals”), to the extent permitted under Section 162(m) of the Code: (i) the
attainment of certain target levels of, or a specified increase in, enterprise
value or value creation targets of the Company (or any subsidiary, division,
other operational unit of the Company or administrative department); (ii) the
attainment of certain target levels of, or a percentage increase in after-tax or
pre-tax profits of the Company (whether or not consolidated), including without
limitation that attributable to continuing and/or other operations of the
Company (or in either case a subsidiary, division, other operational unit or
administrative department of the Company); (iii) the attainment of certain
target levels of, or a specified increase in, profit margin or operating margin
(whether net or gross) or one of the components thereof (to the extent
recognized as a distinct component thereof under generally accepted accounting
principles); (iv) the attainment of certain target levels of, or a specified
increase in, working capital or operational cash flow of the Company or economic
value added (or a subsidiary, division, other operational unit or administrative
department of the Company); (v) the attainment of a certain level of reduction
of, or other specified objectives with regard to limiting the level of increase
in all or a portion of, the Company’s bank debt or other long-term or short-term
public or private debt or other similar financial obligations, or other capital
structure improvements of the Company, which may be calculated net of cash
balances and/or other offsets and adjustments as may be established by the
Committee; (vi) the attainment of certain target levels of, or a specified
percentage increase in, earnings per share or earnings per share from continuing
operations of the Company (or a subsidiary, division, other operational unit or
administrative department of the Company); (vii) the attainment of certain
target levels of, or a specified percentage increase in, net sales, revenues,
net income or earnings before income tax, earnings before interest, taxes plus
amortization and depreciation, or other exclusions of the Company (or a
subsidiary, division, other operational unit or administrative department of the
Company); (viii) the attainment of certain target levels of, or a specified
increase in, return on capital employed (including, without limitation, return
on invested capital, return on assets or return on committed capital of the
Company (or any subsidiary, division, other operational unit or administrative
department of the Company)); (ix) the attainment of certain target levels of, or
a percentage increase in, after-tax or pre-tax return on stockholder equity of
the Company (or any subsidiary, division, other operational unit or
administrative department of the Company); (x) the attainment of certain target
levels of, or a percentage increase in, market share or strategic objectives
based on meeting specified market penetration or market share, geographic
business expansion or goals relating to divestitures, joint ventures and similar
transactions; (xi) the growth in the value of an investment in the Company’s
Common Stock assuming the reinvestment of dividends, dividend growth or market
capitalization (including, without limitation, any growth in the Company’s stock
price or the increase in the market value of a share of Class A Shares from the
date the Committee establishes the performance goals (or, if later, January 1 of
the performance year) to December 31st of the performance year); (xii) the
attainment of a certain level of, reduction of, or other specified objectives
with regard to limiting the level of or increase in, all or a portion of
controllable expenses or costs or other expenses or costs of the Company,
subsidiary, parent, division, operational unit or administrative department;
(xiii) the attainment of certain target levels of, or a specified increase in,
economic value added targets based on a cash flow return on investment formula;
(xiv) the attainment of certain target levels of, or a percentage increase in
employee performance or satisfaction, customer satisfaction based on customer
surveys or other objective measuring methods; (xv) the attainment of certain
credit quality levels; (xvi) the attainment of certain transactions that result
in the sale of stock or assets of the Company; (xvii) the attainment of any
financial metrics set forth herein or in the Company’s financial statements as a
percentage of another financial metric; or (xviii) any combination of any of the
foregoing factors.

In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company or any of its Affiliates) performance
under one or more of the measures described above relative to the

 

A - 1



--------------------------------------------------------------------------------

performance of peer companies. Any goal may be expressed as a dollar figure, on
a percentage basis (if applicable) or on a per share basis, and goals may be
either absolute, relative to a selected peer group or index, or a combination of
both. To the extent permitted under Section 162(m) of the Code, but only to the
extent permitted under Section 162(m) of the Code (including, without
limitation, compliance with any requirements for stockholder approval), the
Committee may: (i) designate additional business criteria on which the
Performance Goals may be based or (ii) adjust, modify or amend the
aforementioned business criteria.

Except as otherwise determined by the Committee, the measures used in the
Performance Goals set under the Plan shall be determined in accordance with
generally accepted accounting principles (“GAAP”) and in a manner consistent
with the methods used in the Company’s regular reports on Forms 10-K and 10-Q,
without regard to any of the following unless otherwise determined by the
Committee consistent with the requirements of Code Section 162(m)(4)(C) of the
Code and the regulations thereunder:

(a) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to special, unusual or non-recurring items,
events or circumstances affecting the Company (or subsidiary, division, other
operational unit or administrative department of the Company or any of its
Affiliates) or the financial statements of the Company (or subsidiary, division,
other operational unit or administrative department of the Company or any of its
Affiliates);

(b) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to (i) the disposal of a business or
discontinued operations or (ii) the operations of any business acquired by the
Company (or subsidiary, division, other operational unit or administrative
department of the Company or any of its Affiliates) during the fiscal year or
other applicable performance period; and

(c) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to changes in accounting principles or to
changes in applicable law or regulations.

To the extent any Performance Goals are expressed using any measures that
require deviations from GAAP, such deviations shall be at the discretion of the
Committee as exercised at the time the Performance Goals are set and to the
extent permitted under Section 162(m).

 

A - 2